              Case 2:19-cv-01764-RSL Document 95 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ROLAND MA,
                                                                NO. C19-1764RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER DENYING MOTION FOR
                                                                RECONSIDERATION
11
      CITY OF SEATTLE, et al.,

12
                            Defendants.

13
            On July 2, 2020, the above-captioned matter was dismissed because the allegations of the
14
     second amended complaint (as supplemented by the proposed allegations against Detective
15

16   Sandbeck) did not give rise to a plausible inference that the officer engaged in unlawful activity,

17   that any of the conduct alleged was the result of a municipal policy or practice, or that plaintiff is
18   entitled to relief under any of the claims asserted. Plaintiff appealed the dismissal, and the Court
19
     determined that plaintiff’s claims were frivolous and that the appeal was not taken in good faith
20
     for purposes of 28 U.S.C. § 1915(a)(3). On July 20, 2020, plaintiff filed a “Motion for
21
     Reconsideration.” Dkt. # 94.
22

23          To the extent plaintiff is seeking reconsideration of the order of dismissal, his request is

24   untimely. Motions for reconsideration must “be filed within fourteen days after the order to
25   which it relates is filed,” which means plaintiff was required to seek reconsideration of the
26
     dismissal order on or before July 16, 2020. He did not. The Court therefore assumes that the
27
     ORDER DENYING MOTION
28   FOR RECONSIDERATION - 1
              Case 2:19-cv-01764-RSL Document 95 Filed 08/12/20 Page 2 of 2



 1   motion for reconsideration is directed at the Court’s recommendation that in forma pauperis
 2   status not be granted to plaintiff on appeal. Regarding that determination, plaintiff has not shown
 3
     manifest error or new information that could not have been brought to the Court’s attention with
 4
     reasonable diligence. The motion for reconsideration is therefore DENIED.
 5

 6          Plaintiff is not without recourse, however.

 7          Although a litigant is not entitled to proceed in forma pauperis on appeal when a
            district court has entered a certification under § 1915(a)(3), the litigant may
 8          challenge that certification by filing a motion in [the Ninth Circuit] pursuant to
            Rule 24(a)(5). See Fed. R. App. P. 24 advisory committee notes (“The final
 9
            paragraph [of subsection (a)] establishes a subsequent motion in the court of
10          appeals, rather than an appeal from the order of denial or from the certification of
            lack of good faith, as the proper procedure for calling in question the correctness
11          of the action of the district court.”).
12   O'Neal v. Price, 531 F.3d 1146, 1150 (9th Cir. 2008). Plaintiff may therefore seek review of the
13
     undersigned’s § 1915(a)(3) certification by filing a motion in the Ninth Circuit, which may
14
     ultimately grant plainitiff leave to take an appeal in forma pauperis.
15

16

17          Dated this 12th day of August, 2020.

18                                              A
                                                Robert S. Lasnik
19
                                                United States District Judge
20

21

22

23

24

25

26

27
     ORDER DENYING MOTION
28   FOR RECONSIDERATION - 2
